%
asal
©
=
©
a

 

—

oOo Oo ON OO KR W PD

Case 4:19-cv-03766-HSG Document1 Filed 06/27/19 Page 1 of 7

FRANK N. DARRAS #128904, Frank@DarrasLaw.com
SUSAN B. GRABARSKY #203004, SGrabarsky@DarrasLaw.com
PHILLIP S. BATHER #273236, PBather@DarrasLaw.com

DarrasLaw

3257 East Guasti Road, Suite 300
Ontario, California 91761-1227
Telephone: (909) 390-3770
Facsimile: (909) 974-2121

Attorneys for Plaintiff
THOMAS MULLAHY

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

THOMAS MULLAHY, Case No:
Plaintiff, COMPLAINT FOR BENEFITS UNDER
AN EMPLOYEE WELFARE BENEFIT
vs. PLAN

AETNA LIFE INSURANCE COMPANY;
and, TRINET GROUP, INC., LONG
TERM DISABILITY PLAN,

Defendants.

 

 

Plaintiff alleges as follows:

1. This Court's jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331, 1337 and
29 U.S.C. § 1132(a), (e), (f), and (g), of the Employee Retirement Income Security Act
of 1974, 29 U.S.C. § 1101, et seq. (hereafter "ERISA") as it involves a claim by Plaintiff
for Disability benefits under an employee benefit plan regulated and governed under
ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C. §
1331 as this action involves a federal question.

2. The ERISA statute at 29 U.S.C. § 1133, in accordance with Regulations of

the Secretary of Labor, provides a mechanism for internal appeal of benefit denials.

-1-

 

COMPLAINT
S
©
I
©
c
G
(3

 

oO O© Oa NN ODO oO KR W PP =

MPO PMO MW PO NM NM NM PP PO &=s & -& 2 oo oS homo omoomeoea
Oo NO oO FF WO YS |= OC oO WAN OD OH KR WO PH «

Case 4:19-cv-03766-HSG Document1 Filed 06/27/19 Page 2 of 7

Those avenues of appeal have been exhausted.

3. Plaintiff is informed and believes and thereon alleges that the TriNet Group,
Inc., Long Term Disability Plan (“Plan”) is an employee welfare benefit plan established
and maintained by TriNet Group, Inc. (“TRINET”) to provide its employees and those of
its subsidiaries and affiliates, including Plaintiff, THOMAS MULLAHY (“Plaintiff’ and/or
“MR. MULLAHY’), with income protection in the event of a disability and is the Plan
Administrator.

4. Plaintiff alleges upon information and belief that Defendant, AETNA LIFE
INSURANCE COMPANY (“AETNA’), is, and at all relevant times was, a corporation
duly organized and existing under and by virtue of the laws of the State of Connecticut,
authorized to transact and transacting the business of insurance in this state, and the
insurer and Claims Administrator for the Plan.

5. Plaintiff alleges that venue and intradistrict assignment is proper in this district
pursuant to 29 U.S.C. § 1132(e)(2) in that the Plan is administered in San Leandro,
California, located in Alameda County, as confirmed by the insurance policy insuring the
Plan attached hereto as “Exhibit A”; Plaintiff further alleges that venue is also proper in this
district pursuant to 29 U.S.C. § 1132(e)(2) since Defendant AETNA may be found in this
district.

6.  Atall relevant times, Plaintiff was a resident of the United States and a
participant in the Plan.

7. Based upon information and belief, Plaintiff alleges that at all relevant times
herein Plaintiff was covered under group disability policy number GP-811317 that had
been issued by Defendant AETNA to TRINET to insure its Plan and the eligible
participants and beneficiaries of the Plan, including Plaintiff.

8. The Plan provides a monthly benefit equivalent to sixty percent (60%) of
Plaintiff's monthly pre-disability earnings less Other Income Benefits following a 180 day
Elimination Period.

9. The Plan defines “Disability” as:

-2-

 

COMPLAINT
Case 4:19-cv-03766-HSG Document1 Filed 06/27/19 Page 3 of 7

—

e “From the date that you first became disabled and until monthly benefits
are payable for 24 months you meet the test of disability on any day that:
o You cannot perform the material duties of your own occupation
solely because of an illness, injury or disabling pregnancy-related
condition; and
o Your earnings are 80% or less of your adjusted predisability
earnings.
e After the first 24 months of your disability that monthly benefits are

payable, you meet the plan’s test of disability on any day you are unable

oO 8© ON DMD oO BR W DD

NS

to work at any reasonable occupation solely because of an illness, injury

—_
=

or disabling pregnancy-related condition.”

—
NO

10. The Plan’s maximum benefit duration is Plaintiff's Social Security Normal

Retirement Age of 67.

wade
aay

11. Prior to his disability, Plaintiff was employed as a Database Administrator.

) DarrasLaw

 

15 12. On or about March 17, 2017, Plaintiff became disabled as defined by the
16 Plan.

17 13. Plaintiff timely filed a claim for disability benefits with Defendant.

18 14. On or about April 18, 2017, Michael Welsh, M.D. (“Dr. Welsh”) stated

19 Plaintiff was not able to focus and concentrate on work activity.

20 15. On or about April 21, 2017, Dr. Welsh commented on Plaintiff's work

21 capacity, stating “no work at this time.”

22 16. Onor about May 24, 2017, Dr. Welsh’s office visit note stated “no work.”
23 17. On or about August 17, 2017, Plaintiff was treated by Dr. Welsh who again
24 recommended “no work at this time.”

25 18. On or about August 18, 2017, Plaintiff presented to Board Certified

26 Otolaryngologist Ling Zhou, M.D. (“Dr. Zhou”). Dr. Zhou assessed “persistent severe
27 tinnitus limiting patient’s cognitive ability.”

28 19. On or about November 6, 2017, Plaintiff exhibited impaired pure motor skills

-§-

 

COMPLAINT
a
©
c
©
(

 

So O© Oa NO oO F&F W DY =

BR BP DP PDP PD PO PD PB HMO |= | @&=& & eS aS Em ed hurd end
Oo N ODO oO FF WOW NY | DOD O WON DO ON HBR WHO NM =|

Case 4:19-cv-03766-HSG Document1 Filed 06/27/19 Page 4 of 7

and he was diagnosed with cognitive impairment.

20. On or about November 28, 2017, AETNA unreasonably and unlawfully
denied Plaintiff's benefits.

21. On or about June 13, 2018, audiogram testing revealed Plaintiff's
sensorineural hearing loss.

22. Onor about May 23, 2018, Dr. Welsh stated Plaintiff “is not able to return to
work.”

23. Onor about June 22, 2018, Dr. Welsh stated Plaintiff's symptoms include
hearing loss, ringing in the ears, and the inability to concentrate. Dr. Welsh stated
Plaintiff was unable to work due to tinnitus and “this is expected to be a permanent
condition with no curative treatment.”

24. Onor about July 9, 2018, Plaintiff appealed AETNA’s decision with
assistance from counsel.

25. On or about September 17, 2018, Dr. Welsh stated Plaintiff “remains unable
to work at this time because of the severe tinnitus and inability to focus, concentrate,
and cope with his disability.”

26. Onor about September 24, 2018, Defendant AETNA upheld its denial of
benefits.

27. Based upon the substantial medical evidence in the possession of AETNA
at the time of the denial, the decision to deny disability insurance benefits was wrongful,
unreasonable, and irrational, sorely contrary to the evidence, contrary to the terms of
the Plan and contrary to law.

28. To date, even though Plaintiff has been disabled, AETNA has not paid
Plaintiff any disability benefits under the Policy. The unlawful nature of AETNA’s denial
decision is evidenced by, but not limited to, the following:

e AETNA engaged in procedural violations of its statutory obligations
under ERISA, including, but not limited to, failing to promptly identify the

medical consultants who reviewed his file; and

-4-

 

COMPLAINT
>
©
I
©
=
6
OQ

 

_

0 © ON DO oa KR W ND

Case 4:19-cv-03766-HSG Document1 Filed 06/27/19 Page 5 of 7

e AETNA failed to timely advise Plaintiff of what specific documentation it
needed from him to perfect his claim; and

e AETNA ignored the obvious, combed the record and took selective
evidence out of context as a pretext to deny Plaintiff's claim; and

e AETNA ignored the opinions of Plaintiff's board certified treating
physicians and/or misrepresented the opinions of Plaintiff's treating
physicians. Deference should be given to the treating physician’s
opinions as there are no specific, legitimate reasons for rejecting the
treating physicians’ opinions which are based on substantial evidence
in the claim file. Further, AETNA’s highly conflicted physician’s opinion
does not serve as substantial evidence as it is not supported by
evidence in the claim file, was not issued by a physician with the same
level of medical expertise as the board certified treating physicians, and
it is not consistent with the overall evidence in the claim file.

29. For all the reasons set forth above, the decision to deny disability
insurance benefits was wrongful, unreasonable, irrational, sorely contrary to the
evidence, contrary to the terms of the Plan and contrary to law. Further, AETNA’s denial
decision and actions heighten the level of skepticism with which a court views a
conflicted administrator’s decision under Abatie v. Alta Health & Life Insurance Co., 458
F.3d 955 (9'* Cir. 2006) and Metropolitan Life Insurance Co. v. Glenn, 128 S. Ct. 2342
(2008).

30. Additionally, ERISA imposes higher-than-marketplace quality standards
on insurers. It sets forth a special standard of care upon a plan administrator, namely,
that the administrator “discharge [its] duties” in respect to discretionary claims
processing “solely in the interests of the participants and beneficiaries” of the plan, §
1104(a)(1); it simultaneously underscores the particular importance of accurate claims
processing by insisting that administrators “provide a ‘full and fair review’ of claim

denials,” Firestone, 489 U.S., at 113 (quoting § 1133(2)); and it supplements

-5-

 

COMPLAINT
i
cual
©
=
©
A

 

—

0 Oo DAN Oo RF W PD

Case 4:19-cv-03766-HSG Document1 Filed 06/27/19 Page 6 of 7

marketplace and regulatory controls with judicial review of individual claim denials, see
§ 1132(a)(1)(B).

31. Asa direct and proximate result of AETNA’s failure to provide Plaintiff with
disability benefits, Plaintiff has been deprived of said disability benefits beginning on or
about September 14, 2017 to the present date.

32. As a further direct and proximate result of the denial of benefits, Plaintiff has
incurred attorney fees to pursue this action and is entitled to have such fees paid by
defendants pursuant to 29 U.S.C. § 1132(g)(1), ERISA § 502(g)(1).

33. A controversy now exists between the parties as to whether Plaintiff is
disabled as defined in the Plan. Plaintiff seeks the declaration of this Court that he
meets the Plan definition of disability and is consequently entitled to all benefits from the
Plan to which he might be entitled while receiving disability benefits including
reimbursement of all expenses and premiums paid for such benefits from the
termination of benefits to the present. In the alternative, Plaintiff seeks a remand for a
determination of Plaintiff's claim consistent with the terms of the Plan.

WHEREFORE, Plaintiff prays for relief against Defendants as follows:

1. An award of benefits in the amount not paid Plaintiff beginning on or about
September 14, 2017, together with interest at the legal rate on each monthly payment
from the date it became due until the date it is paid; plus all other benefits from the Plan
to which he might be entitled while receiving disability benefits including reimbursement
of all expenses and premiums paid for such benefits or, in the alternative, a remand for
a determination of Plaintiff's claim consistent with the terms of the Plan;

2. An order determining Plaintiff is entitled to future disability

payments/benefits so long as he remains disabled as defined in the Plan;

3. For reasonable attorney fees incurred in this action; and,
//1
///
//1
-6-

 

COMPLAINT
-
a
©
&
Te
QO

 

mo Oo ON DO FF WOW NY =|

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
oT
28

Case 4:19-cv-03766-HSG Document1 Filed 06/27/19 Page 7 of 7

4. For such other and further relief as the Court deems just and proper.

Dated: June 27, 2019

DarrasLaw

Ltn BEL

FRANK N. DARRAS
SUSAN B. GRABARSKY
PHILLIP S. BATHER
Attorneys for Plaintiff
THOMAS MULLAHY

-7-

 

COMPLAINT
